y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00763-CR

                        DONOVAN DWIGHT SIMMS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

      Appeal from the 230th District Court of Harris County (Tr. Ct. No. 1056045)

TO THE 230TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 13th day of October, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
       After inspecting the record of the court below, it is the opinion of this Court
       that it has no jurisdiction over the appeal. It is therefore CONSIDERED,
       ADJUDGED, and ORDERED that the appeal be dismissed.
       The Court orders that this decision be certified below for observance.
       Judgment rendered October 13, 2015.
       Per curiam opinion delivered by panel consisting of Justice Keyes, Massengale, and
       Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.
December 22, 2015
Date                CHRISTOPHER A. PRINE
                    CLERK OF THE COURT